Appeal by the defendant, as limited by her motion, from a sentence of the County Court, Suffolk County (Vaughn, J.), imposed September 8, 1994.
Ordered that the sentence is affirmed.
The defendant’s contention that she was denied the effective assistance of counsel at sentencing is patently meritless. Appellate review of the remaining issues raised by the defendant was effectively waived by her as part of her plea bargain. Accordingly, the sentence is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Mangano, P. J., Sullivan, Balletta, Santucci and Krausman, JJ., concur.